Title: To Alexander Hamilton from John Jay, 17 September 1794
From: Jay, John
To: Hamilton, Alexander


London 17 Septr. 1794
Dear Sir
There is something very pleasant in the Reflection that while war discord and oppression triump in so many parts of Europe, their Domination does not extend to our Country. I sometimes flatter myself that Providence in Compassion to the afflicted in these countries, will continue to leave america in a proper state to be an azylum to them.
Among those who have suffered severely from these Evils, is Monsr. De Rochefoucauld Liancourt, formerly President of the national assembly of France. His Rank and Character are known to you. He will be the Bearer of this Letter, and I am persuaded that his Expectations from it will be realized.
Yours Sincerely
John Jay
The Honble Col. Hamilton
